Citation Nr: 1011217	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-39 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected degenerative joint disease (DJD) of the 
left shoulder, prior to July 20, 2009.  

2.  Entitlement to an initial increased rating in excess of 
20 percent for the service-connected DJD of the left 
shoulder, beginning on July 20, 2009.  

3.  Entitlement to an initial compensable rating for the 
service-connected DJD of the cervical spine.  

4.  Entitlement to an initial compensable rating for the 
service-connected status post right Achilles tendon repair 
with osteoarthritis, calcaneal spur, and healed right 
posterior ankle scar, prior to July 20, 2009.  

5.  Entitlement to an initial increased rating in excess of 
20 percent for the service-connected status post right 
Achilles tendon repair with osteoarthritis, calcaneal spur, 
and healed right posterior ankle scar, beginning on July 20, 
2009.  
6.  Entitlement to service connection of claimed benign 
prostatic hypertrophy.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the RO.  

A September 2009 RO decision increased to 10 percent the 
service-connected right Achilles tendon and left shoulder 
disabilities, both effective on July 20, 2009, the date of a 
VA fee-basis examination.  

Inasmuch as a rating higher than 10 percent for the service-
connected Achilles tendon and left shoulder disabilities are 
available, and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claims for higher ratings, as reflected on the title page, 
remain viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran was scheduled to testify before a Veterans Law 
Judge at the RO in February 2010, but failed to appear.  His 
request for a hearing is accordingly deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d).  

The issues of a compensable rating for status post right 
Achilles tendon repair with osteoarthritis, calcaneal spur, 
and healed right posterior ankle scar prior to July 20, 2009 
and in excess of 10 percent thereafter, as well as the matter 
of service connection for benign prostatic hypertrophy, are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues decided hereinbelow has been 
accomplished.  

2.  Prior to July 19, 2009, the service-connected left 
shoulder disability is shown to have been manifested by X-ray 
evidence of arthritis and painful motion, but not limitation 
of function with restriction at shoulder level.

3.  Beginning on July 20, 2009, the service-connected left 
shoulder disability is not shown to be manifested by 
limitation of function due to pay with restriction to 25 
degrees from the side.  

4.  The service-connected cervical spine disability is shown 
to be manifested by X-ray evidence of arthritis and painful 
motion, but not limitation of function with forward flexion 
greater than 15 degrees but not greater than 30 degrees, or a 
combined range of cervical spine motion not greater than 170 
degrees.


CONCLUSIONS OF LAW

1.  Prior to July 20, 2009, the criteria for the assignment 
of an initial rating of 10 percent, but not higher for the 
service-connected left shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.31, 4.45, 4.59, 4.71a including Diagnostic 
Codes (DCs) 5003, 5201 (2009).  

2.  Beginning on July 20, 2009, the criteria for the 
assignment of an initial rating in excess of 20 percent for 
the service-connected left shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a including DCs 
5003, 5201 (2009).  

3.  The criteria for the assignment of an initial rating of 
10 percent, but not higher for the service-connected cervical 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.31, 
4.45, 4.59, 4.71a including DC 5242 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the issues 
decided hereinbelow has been accomplished.  

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for left shoulder and 
cervical spine disorders.  

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As a final matter, the Board notes that the Veteran was not 
provided notification pursuant to the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements, and VA 
fee-basis examination reports dated in February 2006 and July 
2009.  

The Veteran does not contend, and the file does not show, 
that the examinations were inadequate for rating purposes, or 
that his symptoms have become worse since his most recent 
examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  


Left shoulder disability

The Veteran's left shoulder disability is currently 20 
percent disabling under DCs 5201-5010.  See 38 C.F.R. § 4.27 
(2009) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  

Under DC 5010, arthritis, due to trauma, substantiated by x-
ray findings, is rated as degenerative arthritis.  Under Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

DC 5201 distinguishes between the major (dominant) and minor 
(non-dominant) arm.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69.  

In this case, the evidence (e.g, the July 2009 VA fee-basis 
examination report) shows that the Veteran is right-handed.  
Consequently, for rating purposes, the left shoulder is the 
minor extremity.  

According to DC 5201, the rating criteria for the minor side 
are as follows:

A 20 percent rating is assigned for limitation of motion to 
the shoulder level.  

A 20 percent rating is assigned for limitation of motion 
midway between the side and shoulder level.  

A 30 percent rating is assigned for limitation of motion to 
25 degrees from the side.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

In addition to the applicable schedular criteria, VA is 
required to consider functional loss due to either pain, if 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant, or weakness.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  VA 
must consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use. 
See id.; 38 C.F.R. § 4.40.  

Finally, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion. 
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)).  


A.  A compensable rating prior to July 20, 2009.

The medical findings during this period relating to the 
service-connected left shoulder disability include the 
clinical findings reported as part of the February 2006 VA 
fee-basis examination.  

At that time, the Veteran reported that his right shoulder 
did not cause any significant problems in the absence of 
heavy use such as repetitive lifting and bending.  No 
specific complaints as to the left shoulder were cited.  He 
denied incapacitating episodes.  He reportedly took Skelaxin, 
Motrin or Aleve as needed for discomfort.  

On examination, the left shoulder had full pain-free range of 
motion.  There was no edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, guarding, subluxation or 
ankylosis.  


The range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  
The X-ray studies of the left shoulder showed degenerative 
changes of the left acromioclavicular (AC) joint.  

In his June 2007 Notice of Disagreement, the Veteran reported 
that pain in the left shoulder area had increased 
dramatically since his retirement in 2005, requiring daily 
use of cyclobenzaprine hydrochloride and naproxen.  

Given the Veteran's complaints of pain on heavy use, the 
Board finds a 10 percent evaluation based upon X-ray evidence 
of arthritis and painful motion is warranted.  See 38 C.F.R. 
§ 4.59; see also Lichtenfels, supra. 

The Board has considered whether the next higher (20 percent) 
evaluation is appropriate.  However, a higher evaluation is 
not warranted since, under DC 5201, the medical evidence does 
not show of limitation of function with restriction at 
shoulder level.  Nor does the Veteran does not exhibit a 
functional loss due to pain that would equate with a 20 
percent rating under DC 5201.  38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.45, 4.71a; DeLuca.  


B.  Disability rating in excess of 20 percent beginning July 
20, 2009.

The RO assigned an increased rating of 20 percent based on 
the findings of the July 2009 VA fee-basis examination 
report.  At that time Veteran reported left shoulder 
weakness, stiffness, giving way, lack of endurance and pain.  
He denied swelling, heat, redness, locking, fatigability, 
deformity, tenderness, drainage, effusion, subluxation and 
dislocation.  He reported flare-ups precipitated by physical 
activity two to three times per week lasting one to three 
hours.  

During flare-ups he is unable to lift, raise his arm or 
extend his arm due to shoulder pain, and indicated he could 
not complete any overhead work due to pain.  He reportedly 
took Naprosyn, Flexeril and Tylenol 3 as needed for 
discomfort.  He denied incapacitating episodes.  

On examination, the left shoulder had a full range of motion.  
There was no edema, instability, abnormal movement, effusion, 
weakness, redness, heat, deformity, guarding of movement, 
malalignment, drainage, or subluxation.  Left shoulder 
tenderness was demonstrated.  

The range of motion was additionally limited by pain, but not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  
The X-ray studies showed that he had degenerative changes 
involving the left AC joint.  

Based on the evidence, the Board finds that an evaluation in 
excess of 20 percent is not assignable under DC 5201.  The 
current 20 percent rating requires limitation of motion at 
the shoulder level (90 degrees), or midway between side and 
shoulder level (45 degrees), which the Veteran is able to 
achieve.  

The higher 30 percent rating requires limitation of motion to 
25 degrees, which is not demonstrated in the evidence.  Thus 
the Veteran's range of left shoulder motion more closely 
approximates the criteria for the current rating.  

Because Diagnostic Code 5201 is based on limitation of 
motion, the regulations regarding limitation of function due 
to pain are for application.  In this case the medical 
evidence, including the VA fee-basis examination report, does 
not show additional limitation of function due to pain, 
weakness, incoordination or fatigability to a degree that 
more closely approximates the criteria for the higher rating.  

The July 2009 VA fee-basis examiner acknowledged increased 
pain after repetitive use; however, even when specifically 
considered the Veteran's complaints of pain the Veteran was 
still able to achieve full range of left shoulder motion.  

Similarly, the Board has considered the Veteran's statements, 
in which he indicated to the degree to which his left 
shoulder disability impairs his quality of life.  However, 
nothing in these statements shows that his disability more 
closely approximates the criteria for the higher schedular 
rating.  

Based on this reasoning, the Board finds that a rating in 
excess of 20 percent for the service-connected left shoulder 
disability beginning July 20, 2009 must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

As in this case the Veteran's symptoms for his service-
connected left shoulder disability closely approximate the 
current 10 percent rating prior to July 20, 2009 and 20 
percent rating thereafter, the benefit-of-the-doubt rule is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



Cervical spine disability

The Veteran's cervical spine disability is currently 
noncompensably disabling under DC 5242.  

Degenerative arthritis of the spine is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), the service-connected 
cervical spine condition is currently rated with or without 
symptoms such as pain (whether or not it radiates), stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease.  

A 10 percent rating requires cervical spine forward flexion 
greater than 30 degrees but not greater than 45 degrees, a 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating requires cervical spine forward flexion 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less or with favorable 
ankylosis of the cervical spine.  A 40 percent rating is 
warranted when unfavorable ankylosis of the entire cervical 
spine is present.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion and 
extension of the cervical spine is from 0 to 45 degrees, 
normal lateral flexion is from 0 to 45 degrees, and normal 
rotation is from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate 
V.  

Here, on this record, ankylosis of the cervical spine is 
clearly not shown.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  

The medical findings during this period relating to the 
service-connected cervical spine disability include the 
clinical findings reported as part of the February 2006 and 
July 2009 VA fee-basis examinations.  


The examination in February 2006 demonstrated a full pain-
free range of cervical spine motion.  His range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  There was 
no radiation of pain with movement, muscle spasms or 
tenderness, and neurological examination was normal.  The X-
ray studies demonstrated mild degenerative changes in the 
cervical spine.  

The Veteran specifically denied neck pain in a February 2007 
VA outpatient record.  

During the July 2009 VA fee-basis examination, the Veteran 
reported stiffness, fatigue, spasms and decreased motion of 
the cervical spine, but denied parathesia and numbness.  He 
indicated experiencing neck pain for the past six years, 
which occurs three to four times per day and lasts for 1/2 
hour each time.  

The pain, described as moderate, traveled to the back and 
shoulders, was exacerbated by physical activity, and was 
relieved by rest and Tylenol 3, Naprosyn and Flexeril.  He 
denied any incapacitating episodes.  

In terms of functional impact, the Veteran reported the 
cervical spine disability caused difficulty in rotating the 
neck and impacted his ability to drive.  

The examination revealed no evidence of radiating pain on 
movement, muscle spasm, tenderness, guarding, weakness, 
ankylosis, loss of tone or atrophy of the limbs.  The Veteran 
demonstrated full pain-free cervical spine motion.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  Neurological examination was negative for 
sensory defects and motor weakness.  

Reflex testing was normal in the upper extremities, and there 
were no signs of cervical intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  There were no 
demonstrated effects on the Veteran's daily activity due to 
the cervical spine disability.  

Here, intervertebral disc syndrome affecting the cervical 
spine is not demonstrated, and no related peripheral 
component has been shown.  The Veteran has denied having had 
any related incapacitating episodes due to intervertebral 
disc syndrome.  

The objective clinical evidence also does not show 
neurological symptoms which might be separately rated and 
combined with the rating for orthopedic disability. Indeed, 
no radicular symptoms or sensory deficits were detected 
during the February 2006 and July 2009 VA fee-basis 
examinations.  

Instead, during this period, the February 2006 and July 2009 
VA fee-basis examinations showed full pain-free motion of the 
cervical spine.  Also, neither muscle spasm nor guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis was objectively shown.  

However, given the Veteran's complaints of daily pain over 
the last six years, the Board finds a 10 percent evaluation 
based upon X-ray evidence of arthritis and painful motion is 
warranted.  See 38 C.F.R. § 4.59; see also Lichtenfels, 
supra.   

The Board has considered whether the next higher (20 percent) 
evaluation is appropriate.  However, a higher evaluation is 
not warranted since, under DC 5242, the medical evidence does 
not show forward flexion greater than 15 degrees but not 
greater than 30 degrees; or a combined range of motion of the 
cervical spine not greater than 170 degrees.  Nor does the 
Veteran exhibit a functional loss due to pain that would 
equate with a 20 percent rating under DC 5242.  38 C.F.R. §§ 
4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

Accordingly, on this record, an initial rating of 10 percent, 
but not more is assignable beginning the date of the filing 
of the Veteran's claim.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As in 
this case the Veteran's symptoms for his service-connected 
cervical spine disability closely approximate the current 10 
percent rating, the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2009).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claims for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, the Board acknowledges the Court's recent holding 
that a request for a total disability rating based on 
individual unemployability (TDIU) is not a separate claim for 
benefits but, rather is part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Crucially, however, the Veteran has not asserted, and indeed 
medical evidence of record does not support a finding of, 
unemployability caused by his service-connected left shoulder 
and cervical spine disabilities.  Consequently, the Board 
finds that consideration of a TDIU claim is not appropriate 
at this time.  



ORDER

Prior to July 19, 2009, an increased initial rating of 10 
percent, but no higher for the service-connected left 
shoulder disability is granted, subject to the applicable 
regulations governing the payment of VA monetary benefits.  

Beginning July 20, 2009, an initial rating in excess of 20 
percent for the service-connected left shoulder disability is 
denied.  

For the period of the appeal, an increased initial rating of 
10 percent, but no higher for the service-connected cervical 
spine disability is granted, subject to the applicable 
regulations governing the payment of VA monetary benefits.  



REMAND

The Board finds that additional development of the claims for 
increased initial rating for the service-connected status 
post right Achilles tendon repair with osteoarthritis and 
entitlement to service connection for benign prostatic 
hypertrophy is warranted.  


Right Achilles tendon repair

In his June 2007 notice of disagreement, the Veteran reported 
that the findings of the February 2006 VA fee-basis 
examination were in direct contrast to a February 2006 
examination by podiatrist R.B.  

However, records from Dr. R.B. are not of record and must be 
associated with the claims file prior to the Board's 
rendering a decision as to this issue.  


Benign prostatic hypertrophy

A review of the Veteran's service treatment record (STR) 
demonstrates treatment for urinary tract infections in 
October and November 1999.  

Post-service treatment records show a diagnosis of benign 
prostate hypertrophy beginning in October 2005, months after 
separation from service.  Though the more recent July 2009 VA 
fee-basis examination demonstrates a normal prostate 
examination, the prior diagnosis is sufficient to establish 
presence of a current disability for VA purposes.  See McLain 
v. Nicholson, 21 Vet. App. 319 (2007) (holding that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication).

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a 
medical examination is needed when evidence is insufficient 
to grant benefits but indicates that a condition may be 
associated with service).  As such, the Board finds that 
additional development, including an examination, is 
necessary.

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, these remaining matters are REMANDED for the 
following action:

1.  The RO should obtain all 
treatment records from Hampton VA 
Medical Center (VAMC) from April 
2009 to the present and associate 
those records with the claims 
file. 

All attempts to fulfill this 
development must be documented in 
the claims file.  If the search 
for any such records yields 
negative results, that fact should 
be clearly noted, with the RO 
either documenting for the file 
that such records do not exist or 
that further efforts to obtain 
them would be futile.  The Veteran 
should be informed of same in 
writing.

2.  The RO should send the Veteran 
a VA Form 21-4142, Authorization 
and Consent to Release Information 
to the Department of Veterans 
Affairs.  He should be asked to 
complete (including full names and 
addresses, to the extent possible) 
and return the signed form, so 
that VA can obtain all medical 
records pertaining to treatment 
afforded the Veteran by podiatrist 
R.B.  Any records obtained should 
be associated with the other 
evidence in the claims file.

2.  The Veteran should be afforded 
a VA examination to determine the 
onset and likely etiology of any 
prostate disability.  All 
necessary special studies or tests 
should be accomplished.  

It is imperative that the examiner 
reviews the evidence in the claims 
file, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  

Following examination of the 
Veteran, the examiner should 
specifically offer an opinion as 
to the following:  

(a).  Is it is at least as likely 
as not (50 percent probability or 
more) that the Veteran has a 
prostate disability that had its 
clinical onset during his military 
service?  

(b).  If not, it is at least as 
likely as not (50 percent 
probability or more) that the 
Veteran has a prostate disability 
related, through continuity of 
symptoms, to military service?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a 
legible report.  A complete 
rationale should be given for all 
opinions and should be based on 
examination findings, historical 
records, and medical principles.  

3.  To help avoid future remand, 
RO must ensure that the required 
actions have been accomplished (to 
the extent possible) in compliance 
with this REMAND.  

If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be 
undertaken before the claims file 
is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the 
foregoing, and after undertaking 
any further development deemed 
necessary, the RO should 
readjudicate the remaining issues 
on appeal, in light of all 
pertinent evidence and legal 
authority.  If any benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, the RO 
should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford 
them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


